*458JUDGMENT
This case comes before the Court on a stipulation of the parties filed on February 27, 1952, signed by the attorney of record for the several plaintiffs and by Assistant Attorney General Holmes Baldridge on behalf of defendant, in which it is stated that upon the basis of the decision of this Court in the case of John Stuart Kelly et al. v. The United States, 119 C. Cls. 197, affirmed by the Supreme Court (342 U. S. 193), the parties have agreed upon an audit correctly representing the amount, if any, due each plaintiff, and that nine (9) of the plaintiffs are not entitled to recover, and the parties consent to the entry of judgment in favor of the remaining plaintiffs against the defendant in the amounts so listed; therefore,
It is ordered this fourth day of March 1952, that the petition be and the same is dismissed as to the following plaintiffs:
Harold H. Baer.
Chester A. Black.
Maurice J. Kuttner.
William Beback.
Garrett C. Bush, Jr.
John L. Slicher.
Sidney E. Sorrels.
Douglas G. True.
Delmar F. Walton.
It is further ordered that judgment be and the same is entered in favor of the plaintiffs named and in the amounts shown in the attached list.
By the Court:
Marvin Jones,

Chief Judge.





*459



*460



*461



*462